Russell, J.
1. The decision in this ease is controlled by the rulings of this court in Lacey v. Hutchinson, 5 Ga. App. 866 (64 S. E. 105), and Smith v. Hightower, 3 Ga. App. 197 (59 S. E. 593). The notes sued on were unconditional contracts under seal. They recited a consideration, and this put upon the defendant the burden of proving that they were without consideration, which burden she' failed to carry. ' It appeared, from undisputed evidence, that the defendant became a surety, and that indulgence to her principal entered into the consideration of the contract of suretyship. • This was sufficient consideration.
2. Acts of the principal debtor or of any other person than the creditor himself by which one is induced to become a surety, do not affect the . rights of the creditor, even though the acts be fraudulent. Rights- of , the creditor are not affected by conditions or agreements which may influence one to become a surety for the principal debtor.
3. The -evidence failed to show that the plaintiff had any knowledge of the agreements or conditions by virtue of which the defendant was induced to become a surety, until after the plaintiff had accepted the notes. The ■ communication with an agent of the plaintiff, to which the defendant testified, appears, without contradiction, to have taken place in August, while the plaintiff accepted the notes in the preceding July.
4. The evidence demanded the verdict, and there was no error in refusing . a new trial. Judgment affirmed.